UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                            No. 07-6957



CHARLES B. YOUNG,

                                              Petitioner - Appellant,

          versus


COLIE L. RUSHTON, McCI; HENRY MCMASTER,
Attorney General for South Carolina,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    G. Ross Anderson, Jr., District
Judge. (9:06-cv-00369-GRA)


Submitted:   January 17, 2008              Decided:   January 23, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles B. Young, Appellant Pro Se. Donald John Zelenka, SOUTH
CAROLINA ATTORNEY GENERAL’S OFFICE, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles Young seeks to appeal the district court’s order

denying his Fed. R. Civ. P. 59(e) motion for reconsideration of the

dismissal of his 28 U.S.C. § 2254 (2000) petition.                    The order is

not   appealable     unless    a   circuit     justice    or    judge    issues    a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).              A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§   2253(c)(2)   (2000).       A   prisoner    satisfies       this   standard    by

demonstrating      that   reasonable     jurists     would       find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.             Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

           We have independently reviewed the record and conclude

that Young has not made the requisite showing.                 Young’s appeal is

essentially duplicative of his appeal in No. 06-8049, in which we

considered the district court’s denial of Young’s motion for

reconsideration.          Accordingly,        we   deny    a    certificate       of

appealability and dismiss the appeal.                We dispense with oral

argument   because    the     facts   and legal contentions are adequately




                                      - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -